—Judgment, Supreme Court, New York County (Richard Failla, J.), rendered April 20, 1992, convicting defendant, after a jury trial, of two counts of robbery in the first degree and one count of robbery in the second degree, and sentencing him to concurrent terms of 4 to 12 years, 4 to 12 years, and 2 to 4 years, respectively, all to run concurrently with his sentence on an unrelated indictment, unanimously affirmed.
The precinct viewing by the victim after he pointed the defendant and his accomplices out to the police did not constitute an identification procedure, since it was held solely for the victim to explain the role played by each of the four suspects during the robbery. In any event, if it were an identification, it either confirmed the earlier on-the-scene identification (People v Serrano, 207 AD2d 676), or was based upon previous encounters among the parties wherein defen*294dant and his accomplices verbally and physically harassed the victim over a period of "months” during his frequent visits to the home of his fiancee and children (People v Rodriguez, 79 NY2d 445).
We have considered defendant’s remaining contention and find it to be without merit. Concur—Rosenberger, J. P., Wallach, Kupferman, Asch and Tom, JJ.